Citation Nr: 1423572	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-05 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse prior to April 16, 2012.

2.  Entitlement to a rating excess of 70 percent for PTSD with major depressive disorder and alcohol abuse from April 16, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.

This matter came to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for PTSD with alcohol abuse and assigned an initial 50 percent rating, effective from September 21, 2006.  

By a May 2012 rating decision, the RO increased the assigned rating for PTSD with major depressive disorder and alcohol abuse to 70 percent, effective April 16, 2012.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for psychiatric disability remains in appellate status.

In April 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  From September 21, 2006, the Veteran's psychiatric disability has been manifested by intermittent suicidal ideation without intent or plan; some mildly pressure speech; some impaired impulse control such as reckless spending; chronic sleep disturbance, frequently being unable to sleep for a day or longer; labile, anxious affect; occasional severe psychomotor agitation; frequent panic attacks, generally occurring at least daily and accompanied by choking and gagging sensations; and frequent depression and crying.

2.  The Veteran's psychiatric symptoms have not resulted in total occupational and social impairment at any point during the claim period.

3.  The evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  Effective from September 21, 2006, the criteria for an initial rating of 70 percent for psychiatric disability are more nearly approximated.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  From April 16, 2012, the criteria for a rating in excess of 70 percent for psychiatric disability are not met.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for entitlement to a total disability rating due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As for the service-connected psychiatric disability decided herein, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the August 2010 rating decision, the RO issued letters in November 2006, August 2008, and January 2009 that advised the Veteran of the evidence necessary to substantiate his claim for service connection, including the criteria for reopening his claim, and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted, in the August 2010 rating action, the RO granted service connection for PTSD with alcohol abuse and rated this disability as 50 percent disabling, effective September 21, 2006. 

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated, thereby making 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice requirements.  Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the RO also provided notice in a September 2010 letter regarding the information and evidence needed to substantiate a claim for an increased rating and a TDIU.  Each letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.

In addition, the RO obtained the Veteran's service treatment records, post-service private and VA treatment records, VA examination reports and medical opinions, records from the Social Security Administration (SSA), and lay statements and hearing testimony.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  Accordingly, VA has no duty to inform or assist that was unmet with respect to obtaining all available identified medical records.

VA examinations with respect to the psychiatric claim on appeal were obtained in April 2009, November 2010, and April 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient as they considered the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the rating criteria.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues being decided.

II. Analysis

The Veteran contends that his psychiatric disability is more severely disabling and warrants a rating higher than the initial 50 percent rating.  He asserts that he is unable to work due to his psychiatric disability.  (In addition to PTSD with major depressive disorder and alcohol abuse, service connection is in effect for tinnitus (rated as 10 percent disabling) and bilateral hearing loss (rated as noncompensable), effective from July 30, 2008.)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his psychiatric disability assigned following the grant of service connection, and staged ratings are to be considered.

The Veteran's PTSD with major depressive disorder and alcohol abuse has been rated as 50 percent disabling prior to April 16, 2012 and as 70 percent disabling from April 16, 2012 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  GAF scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).    

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A November 1997 SSA Disability Determination and Transmittal indicates that the Veteran was determined to be disabled for SSA purposes based on the primary diagnosis of depression and the secondary diagnosis of degenerative disc disease of the lumbosacral spine.  He was evaluated by a psychiatrist in connection with his claim for benefits and cried "profusely and severely, trembling and shaking" during the evaluation.  He described his history of alcohol and drug abuse and history of suicide attempts.  After the evaluation, the psychiatrist concluded that the Veteran was able to understand, retain, and follow simple instructions.  However, the psychiatrist believed that the Veteran would be very erratic in following instructions.  The psychiatrist believed that the Veteran was not able to interact with fellow workers, supervisors, and the public; and he was not able to maintain pace and persistence due to the severity of his depression.

SSA records and other statements from the Veteran also reveal that he completed tenth grade and obtained a GED, he attended one year of technical school learning computer service technician skills, and he last worked in the as a welder at a company for about nine years until the company closed around 1998.  He also reported injuring his back on the welding job.

When the Veteran filed his application to reopen a claim for PTSD in September 2006, he also claimed entitlement to service connection for a "choking sensitivity."  That claim was denied in a July 2008 rating decision.

Treatment records from the San Antonio VA Medical Center (VAMC) reflect that he reported to the urgent care clinic in February 2007 for psychiatric evaluation for PTSD.  He reported a history of depression, being unemployed and unable to afford his medications for medical and psychiatric problems, financial and marital stress, "mood swings," poor appetite and low energy, sleep disturbance, very poor concentration with recent- and long-term memory problems, chronic intermittent suicidal ideation occurring once a week, nightmares, insomnia, intrusive thoughts, and increased startle and isolativeness.  He described prior drug use, referring to himself as a "junkie," but denied current drug use.  He reported currently drinking a case of beer and a gallon of wine per week with a history of blackouts, tremors, and anxiety when he stops drinking.  

On mental status examination, he was alert and fully oriented; mood and affect were depressed and he cried the entire interview; there was no looseness of association, flight of ideas, ideas of reference, delusions, or paranoia; speech and thought were clear, coherent, logical, and goal-directed except when he described his Vietnam history; intelligence was average; insight and judgment were limited; he was cooperative; and he appeared to be in moderate distress.  He denied current suicidal or homicidal ideation or visual hallucinations, but he endorsed occasional auditory hallucinations such as hearing "a choir or angels singing like from a seashell."  The Veteran declined admission for psychiatric treatment and stated that he would attempt to self-detox.

In April 2007, he participated in a PTSD assessment with a VA licensed clinical social worker (LCSW).  Following the evaluation, the social worker and the Veteran agreed that he was not yet ready for a referral to the PTSD Clinical Team (PCT) Program due to current alcohol abuse.  The diagnosis was chronic PTSD and alcohol dependence, and a GAF score of 41 was assigned.

An October 2007 VA social work note reflects a visit at the Veteran's home to conduct an assessment.  He mentioned that the police had been called the day before due to his suicidal ideation.  At present, he endorsed depression, but denied suicidal plan or intent.  He described feeling very lonely and he exhibited "very little interest in anything other than maintaining his yard and the home."  Reported mental status examination findings included the following: good eye contact; dressed appropriately; cooperative; no psychomotor agitation; no behavioral evidence of emotion; no repetitive action; able to focus, but he had short-term memory deficits; speech was spontaneous with normal rate and volume; no auditory or visual hallucinations; insight fair; and judgment intact.  

Two days later in October 2007, he again presented to the VA urgent care clinic with the same complaints as in February 2007 with the exception of suicidal ideation.  He stated that he felt stressed and depressed and was ready to receive treatment.  

In November 2007, he presented for an initial VA psychiatry evaluation.  He stated that he served in Vietnam with a military occupational specialty of switchboard operator, but had also mentioned working as a door gunner and experiencing military sexual trauma.  He reported having a chaotic childhood that included sexual abuse.  He stated that he was unable to work in his usual job as a welder due to back pain.  He described depression being present more days than not, memory problems, and intermittent suicidal thoughts.  He admitted to drinking daily a six pack of beer or four large glasses of wine or tequila.  The psychiatrist commented that his history of suicide attempts was unclear because he made different reports to different people.  Mental status examination revealed depressed mood with tearfulness and labile affect.  Other findings included well-groomed; good eye contact; speech with normal rate and tone; alert and fully oriented; organized, coherent, and goal directed thought; and no suicidal or homicidal ideation, hallucinations, or delusions.  

Private treatment records dated from April 2008 to May 2010 document complaints and medical treatment for anxiety with panic attacks, depression, and insomnia.  He indicated that he was seeing a counselor at VA for PTSD.  In December 2008, the Veteran complained of nasal congestion and stated that he had been taking some antibiotics and had been absent from his telemarketing job since five days earlier.

The Veteran moved from Texas to Minnesota and in February 2009 he began a VA psychiatry partial hospital (PPH) program and participated in his first VA interpersonal process group therapy session.  The facilitating clinical psychologist noted that the Veteran announced "being raped" in service in the first sentence of his narrative.  He suggested that psychological testing would be helpful.  The Veteran continued to participate in mental health groups and was noted to be talkative, frank, and open, confessing to being molested as a child prior to experiencing military sexual trauma and admitting to chronic, long-standing, current shoplifting.  He was observed to be in definite distress with tears and faltering speech and found to be credible.

A February 2009 psychiatry evaluation and management note reflects that the Veteran reported mild improvement in symptoms since starting PPH.  On mental status examination, the only "negative" reported findings were anxious affect and thought content preoccupied with describing his mental illness.  The psychiatrist explained that the Veteran would remain on Effexor because it seemed to help his symptoms of depression, anxiety, and past panic attacks.  The diagnosis was major depression and anxiety disorder NOS and a GAF score of 42 was assigned.  During other evaluations while participating in the PPH program, GAF scores ranged from 38 to 50.

He also underwent psychological testing during his participation in PPH in February 2009.  A psychologist indicated that test results from an MMPI-2 via audiotape were valid and suggested a somewhat defensive approach to the test as well as an unsophisticated or naïve attempt to present himself in a favorable manner.  The psychologist explained that it was likely that he censored his responses or was willing to admit to having certain difficulties but not others.  Most remarkably, his responses suggested that while he experiences some depression and high levels of anxiety, he tended to express this somatically through varied physical complaints.  Behavioral observations included a range of affect throughout the interview, and at one point, the Veteran became openly tearful and covered his face with a handkerchief as he discussed his recent preoccupation with suicide and its impact on his wife.  The psychologist concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD, but did have trauma related symptoms.  Moreover, the psychologist believed that the Veteran was genuinely distressed about his military sexual trauma experiences in Vietnam and the instance of childhood sexual abuse.  A GAF score of 50 was assigned.

During April 2009 VA supportive therapy treatment, the Veteran was observed to be highly anxious as indicated by severe psychomotor agitation.  He reported having difficulty coping with anxiety and admitted to drinking more heavily.  GAF scores of 42 were assigned.

Later in April 2009, he was afforded a VA PTSD examination.  He stated that he most recently worked about 14 years ago as a welder, working for the same company for about nine years until the company closed around 1998.  He reported being picked on by coworkers due to his small stature and having some verbal confrontations, but no physical fights.  He indicated that he did not plan to work in the future and did not believe that he was capable anymore, mostly because of mental factors.  He described an extensive history of alcohol and drug abuse problems, beginning with alcohol when he was 12 years old.  The Veteran stated that he did not think of himself as a loner, but he did not have close friends.  He reported that he had been married to his third wife for 24 years and that they got along pretty well, that he got along with his in-laws, and that he had decent relationships with his children from his prior marriages.

On mental status examination, he was alert and fully oriented; casually dressed and plainly groomed; speech was normal for rate and volume; eye contact was good and observed gait was within normal limits without obvious signs of physical pain; he was cooperative and interacted in a logical, coherent, and mostly spontaneous fashion; observed social skills were pleasant and appropriate to the situation; level of insight seemed good; and affect was decreased in range; 

He described his mood as "not good," rating his current level of depression as a 7 or 8 out of 10.  He was not aware of any clear manic or hypomanic symptoms in the past, but his wife believed that he is manic because he is hyperactive and restless at times and rocks back and forth.  He reported trouble falling asleep and staying asleep, but also mentioned restless leg syndrome and racing thoughts at night.  He described variable levels of energy and poor appetite.  He admitted to feelings of worthlessness and failure and feeling hopeless most of the time.  He stated that he had never had trouble controlling his temper and usually turned it inward, even as a child.  He reported feeling anxious almost constantly, being prone to worry, tension, and being very nervous around people in public places.  He indicated that he used to have a lot of physical symptoms of anxiety, particularly an unusual symptom of dry heaves.  He stated that his concentration had been better than it had been.  He described memory problems, attempting suicide once by overdose and several other times when he overdosed on drugs.  He denied any history of hallucinations.

Regarding subjective PTSD symptoms, he reported having nightmares about combat maybe every two or three months and denied flashback-like experiences.  Other symptoms were related to his uncorroborated military sexual assaults.  The examiner concluded that the Veteran met the criteria for PTSD and appeared to have at least moderate levels of emotional distress and intermittently severe [levels].  The examiner commented that the effect of his mental health symptoms on his work were difficult to determine because he had not worked for 14 years; however, he noted that the Veteran had reported being very stressed at the end of his employment and walked off the job on more than one occasion.

The examiner indicated that the Veteran responded to the MMPI-2 (Minnesota Multiphasic Personality Inventory-2) in a mildly over-inclusive fashion, but not in a manner that would invalidate the profile or suggest intentional exaggeration of symptoms.  The examiner explained that individuals with similar profiles tend to have a lot of emotional turmoil and readily admit to psychological problems.  They tend to lack the defenses to keep themselves free of anxiety and are prone to depression, worry, tension, and nervousness.  The examiner concluded that the Veteran's PTSD and depression symptoms were related to his experiences in service, particularly the sexual trauma, and that his alcohol abuse was secondary to his PTSD and depression.  A GAF score of 55 was assigned.

During VA psychiatric treatment from September 2009 to August 2010, GAF scores were reported as 53.  The Veteran described some improvement in depression symptoms, but complained of continued anxiety with poor sleep, sometimes not sleeping for a night or two due to anxiety with racing thoughts, but then catching up on sleep.  He also described some impulsiveness, spending money recklessly, and driving fast on the road.  Objective findings included feet tapping, but more controlled; anxious, elevated, and jittery affect; occasional interrupting and some mildly pressured speech.  The VA psychiatrist believed that some of the Veteran's symptoms were consistent with mania/hypomania and he was started on a trial of mood stabilizer, Lithium. 

At his August 2010 psychiatry visit, he reported continued nightmares, anxiety, and poor sleep.  He stated that a recent increase of Venlafaxine had helped him to not be overwhelmed with emotion.  He admitted to occasional use of 12 beers per drinking episode approximately once every two months.  The psychiatrist summarized that the Veteran's anxiety was manifested by apprehension, feelings of impending doom, sleep changes, difficulty concentrating, decreased interest/pleasure, somatic preoccupation, excessive worry, avoidance behaviors, and hypervigilance.  Treatment goals included management of mania and depressive symptoms with less than one suicidal ideation per week and management of anxiety symptoms with fewer than seven anxiety/panic attacks per week. The psychiatrist noted that the Veteran had a history of suicidal attempts, but not for many years and had recently demonstrated contacting mental health providers when in crisis.  He was also noted to have a good connection with his wife.  The psychiatrist concluded that the Veteran had a low risk of harm to self or others.  Subsequent treatment plans also included the goal to reduce panic attacks.

In connection with his TDIU claim, the Veteran was afforded VA audiological and general medical examinations in November 2010.  He was already receiving the maximum available rating for tinnitus and audiometric findings did not reveal increased hearing loss such that an increased, compensable disability rating would be warranted.  The physician who conducted the general medical examination concluded that the Veteran was capable of performing substantial gainful employment in his welding profession, but with some limitations to accommodate his nonservice-connected back disability.

The Veteran also was afforded another VA PTSD examination in November 2010.  He described his typical mood as "depressed," feeling down "most of the day" nearly every day.  He endorsed feelings of hopelessness and helplessness, passive suicidal ideation without intent or plan, sleep impairment, irritability, poor concentration, and intrusive thoughts of military sexual trauma a couple times a month.  He reported rather low energy level and low self-esteem.  He stated that his marriage of 25 years was "good for the most part," although he is always agitated, so they have their ups and downs.  He denied panic attacks.

On examination, psychomotor activity included feet-tapping, mood was depressed, he had an attention disturbance (unable to do serial 7s), proverb interpretation was inappropriate due to "aggressive interpretation," impulse control was fair due to some reported impulsive spending, and recent and immediate memory were mildly impaired.  The Veteran indicated that he had been unemployed for over ten years in his occupation as a welder due to a back injury.

The diagnosis was PTSD, major depressive disorder, alcohol abuse, and cannabis abuse, and the assigned GAF score was 55.  The examiner opined that the Veteran's overall level of functioning appeared to be similar to that of the last VA examination in April 2009.  The examiner also noted that the Veteran was claiming TDIU benefits and opined that his "individual unemployability is less likely as not caused by [his] PTSD."  He believed that the Veteran's self-report was confusing, contradictory, and of questionable validity.  The examiner noted that the Veteran initially stated that he stopped working as a welder in 1995 due to "stress," but indicated in 2009 that he worked until 1998 when his employer closed.  Then he stated that he stopped working in 1995 after injuring his back for which he got SSA disability benefits.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with signs and symptoms resulting in deficiencies in thinking (poor concentration and memory, intrusive thoughts of military sexual trauma), family relations (irritability toward wife, estranged from children and family of origin), and mood (depressed, feelings of hopelessness or helplessness, passive suicidal ideation, reduced energy, and low self-esteem).

In November 2010, the Veteran requested a letter from his VA psychiatrist in support of his claim for a higher disability rating for his psychiatric disability.  In a November 2010 letter, his VA psychiatrist indicated that since coming for treatment in March 2009, the Veteran had reported significant difficulty with anxiety stemming from past trauma events.  She indicated that he reports difficulties with nightmares, panic attacks, isolation, avoidance of others, triggers of past trauma, and poor sleep; he had also reported times of suicidal ideation.  She added that the Veteran finds it difficult to work and had been unemployed for over ten years.

A December 2010 VA psychiatry record notes the Veteran's report of more mood stability since restarting Effexor two months earlier.  However, he continued to have anxiety and isolation at home, although he stated that he meets with a friend to work out occasionally.  The assigned GAF score was 53.

During a May 2011 VA psychiatry visit, the Veteran reported that his depression was better with Venlafaxine, but the winter was difficult with increased isolation.  Now he was getting out to the gym with a friend on a regular basis and he was getting along with his wife.  He stated that he stopped using marijuana one week earlier and reported motivation for continued sobriety, he denied using other drugs, and he reported minimal alcohol use.  He reported increased anxiety when he stopped marijuana; however, he indicated that he did not increase Buspar as discussed with the psychiatrist.  He denied suicidal ideation.  Sleep was variable, but Visteril and melatonin helped.  Reported mental status examination findings included mildly anxious affect.  The assigned GAF score was 53.  Similar psychiatric symptoms and mental status examination findings were reported in December 2011 and the assigned GAF score was 55.

In April 2012, the Veteran told his VA psychiatrist that his mood had been more anxious lately with poor sleep, he did not think Buspar was helping much, and he resumed smoking marijuana recently to sleep at night.  He stated that he had an upcoming VA examination and this was causing a recurrence of "old memories" of trauma and exacerbation of anxiety and depression.  On mental status examination, he was alert and fully oriented; dressed casually and well-groomed; gait and posture were slightly tense; psychomotor function was within normal limits; speech was fluent and without pressure; mood was "more anxious;" affect was mildly anxious, pleasant, cooperative, and congruent with mood; thought form was goal-directed with no loose associations; thought content was void of suicidal or homicidal ideation or psychosis; concentration and memory were intact; and insight and judgment were good.  The psychiatrist noted that the Veteran was socially isolated, but had good relationships with family and his wife was supportive.  The assigned GAF score was 55.

The Veteran presented for a VA PTSD examination approximately one week later in April 2012.  He stated that he had been married for 27 years and his relationship with his wife had deteriorated after he disclosed his history of military sexual trauma to her three years previously.  He reported improved relationships with his adult children and not being close to his two sisters.  He stated that he had no close friends and had been without friends since he returned from military service in Vietnam.  He indicated that he last worked approximately 15 years ago as a welder and quit after nine years when he had a "work accident," for which he claimed worker's compensation.  He reported that he started drinking again in the past six months when he was "stressed out," most recently consuming alcohol two weeks earlier when he had a 12-pack and drinking once per week on average.  He described his behavior as "loud" when drinking and believed that drinking affects his marriage.  He reported daily marijuana use.  He stated that he might shower every three days, but does not get smelly, and he brushes his teeth and puts on clean clothes daily.

The examiner identified the following symptoms that applied to the Veteran's diagnoses:  depressed mood; anxiety manifested by feeling hyper and chest tightness with difficulty breathing that occurs once or twice per week; chronic sleep impairment, at times going two or three nights without sleeping because he cannot shut off his mind, difficulty staying asleep, and feeling tired and fatigued much of the time; mild memory loss; impaired judgment; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; feelings of hopelessness "a lot;" feelings of guilt or worthlessness; and poor appetite, but with stable weight.

On mental status examination, he presented as alert and fully oriented; he interacted in a logical, coherent, and cooperative fashion; affect was nervous; he described his typical mood as "kind of depressed;" speech was normal for rate and volume, but was a bit hesitant; there were no signs of thought disorder, hallucinations, or delusions; he appeared casually dressed and well groomed; there were no obvious psychomotor issues; and insight was fairly good.  The examiner commented that the Veteran's reliability and credibility was hard to judge because his self-report of depression and his relationship with his wife was not consistent with things he had reported to his treating VA psychiatrist.  The examiner observed that the Veteran's treatment notes indicate that he had been less depressed and that his relationships with family were generally not bad.  

The examiner also found it notable that the Veteran's MMPI-2 profile was at least moderately inconsistent with his presentation.  The examiner explained that the Veteran's responses were somewhat indiscriminate in the direction of "false" and he showed a mild tendency to respond differently to items of similar content and to respond to items in a variable fashion.  The examiner commented that while the Veteran endorsed a number of unusual/deviant items, suggesting moderate situational distress, he also seemed invested in presenting himself in a favorable light.  The examiner also remarked that given the extreme level of the Veteran's somatic complaints, somatic delusions could not be ruled out.  The examiner indicated that the Pk Scale of the MMPI-2 was above the cutoff for PTSD in the general population and the veteran population.  His raw score on the Mississippi Scale also was above the cutoff suggested for Vietnam combat-related PTSD; however, the examiner stated that its applicability was dubious because the Veteran did not endorse combat trauma.

The diagnosis was chronic PTSD; recurrent major depressive disorder secondary to PTSD; and continuous alcohol and cannabis abuse, each likely secondary to PTSD and depression and likely making the depression much more persistent.  The assigned GAF score was 55.  The examiner stated that it was not possible to differentiate which symptoms were attributable to each diagnosis or what portion of occupational and social impairment was caused by each mental disorder.  Among a list of statements summarizing different levels of occupational and social impairment that correspond with the rating levels in the General Rating Formula for Mental Disorders, the VA examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  

The examiner opined that it was less likely as not that the Veteran was unemployable due to PTSD or associated depression.  Supporting his conclusion, the examiner indicated that functional limitations of PTSD and depression that affected the Veteran's employability included mild to moderate impairment in reliability, productivity, ability to interact with supervisors and coworkers, and concentration; mood was moderately impaired due to depression.  Mild impairment resulted from short-term memory problems, and there was no impairment in ability to follow directions, abstract thinking, or self-care.

In May 2013, the Veteran testified that he did not know whether this April 2012 VA examination was fair because he was not asked or given opportunity to speak of things that were bothering him.  Explaining why he was unable to stay employed, the Veteran stated that he tried to get along with co-workers and that he was fired from his last job after being employed there for nine years.  He described his marriage as "hard," his relationships with his adult children as "not good," and denied having friends.  He stated that he is always up at night and does not sleep.  He indicated that he had previously attempted suicide and sometimes has thoughts about harming others.  He testified that in addition to taking medications for depression, he had "tried all of the medications" for his sleep impairment and started "smoking pot" to help him sleep.  He reported having panic attacks all the time, including on the way to the hearing, and feeling depressed all the time.  He estimated having 10 or 15 panic attacks daily, although they had "lightened up some," and that they typically lasted 5 to 15 minutes and involved a choking and gagging sensation.  He testified that "smok[ing] some pot...helps to calm" him without wearing him out like other drugs such as Trazadone.  He indicated that he had not seen his VA psychiatrist for a few months, but believed it was beneficial to see her.  He added that he tried to get off his antidepressants, but could not do it, so he went to his primary doctor for medications because he had "been like this, a wreck."  (The Veteran was observed crying throughout the hearing).

Having considered the medical and lay evidence of record, the Board resolves reasonable doubt in the Veteran's favor and concludes that the competent and persuasive evidence of record establishes that the Veteran's psychiatric disability more nearly approximates the criteria for a 70 percent rating, effective from September 21, 2006, which is the effective date of the award of service connection.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

Nevertheless, the Veteran's PTSD with depression and alcohol abuse has been manifested by intermittent suicidal ideation without intent or plan; some mildly pressure speech; some impaired impulse control such as reckless spending; chronic sleep disturbance, frequently being unable to sleep for a day or longer; labile, anxious affect; occasional severe psychomotor agitation; frequent panic attacks, generally occurring at least daily and accompanied by choking and gagging sensations; and frequent depression with crying.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Based on the severity, frequency, and duration of the Veteran's symptoms, the Board finds that his psychiatric disability more nearly approximates the criteria for a 70 percent disability rating.

A higher, 100 percent schedular rating is not warranted at any time, however, because the Veteran has not been shown to have total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms of such severity, frequency, and duration that are suggestive of total impairment.  

In this regard, the Board observes that while some of the Veteran's symptoms have been more severe, frequent, or of greater duration, such has frequent panic attacks, labile affect, frequent crying, and chronic sleep disturbance, such symptoms have not resulted in such gross impairment that the Veteran is unable to remember his own name, to maintain minimal personal hygiene, or to maintain reality testing, for example.  In addition, although he is generally socially isolated, the Veteran has been able to establish and maintain relationships with his wife of many years, his in-laws, his children from his prior marriages, and he has gone to the gym with a friend.  Therefore, the Board finds that the Veteran's psychiatric disability does not more nearly approximate the schedular criteria for a 100 percent rating from April 16, 2012, or from any other date during the course of his appeal.

The Board also has considered whether the Veteran's PTSD with major depressive disorder and alcohol abuse presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describes the Veteran's psychiatric disability level and symptomatology and provides for a higher rating for additional or more severe symptomatology than is shown by the evidence since September 21, 2006.  As a result, referral for consideration of an extraschedular rating is not warranted.  In summary, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for PTSD with major depressive disorder and alcohol abuse is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an initial rating higher than the 70 percent rating granted and assigned for PTSD with major depressive disorder and alcohol abuse since September 21, 2006, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Regarding the TDIU claim, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

The Veteran meets the threshold criteria for a TDIU from September 21, 2006, and his claim for a TDIU was received on September 10, 2010.  

The Board acknowledges that the November 2010 VA examiner did not believe that the Veteran's individual unemployability was caused by his PTSD because his reports regarding the reason he stopped working were confusing and contradictory.  Still, the examiner noted deficiencies in thinking, family relations, and mood, which have been accounted for by the schedular rating.  Similarly, the April 2012 examiner believed it was less likely as not that the Veteran was unemployable due to PTSD or associated depression because his symptoms resulted in mild to moderate impairment.  

His psychiatric disability has been manifested by severe symptoms, but these have been contemplated by the high schedular rating of 70 percent.  Repeatedly, examiners have indicated that the Veteran has not been so adversely affected by symptoms due to service-connected disability that he cannot work.  It is evident in their conclusions and their explanations regarding his service-connected disabilities, and it should be noted that these opinions have not been contradicted by other opinion evidence.  Even with consideration of his tinnitus and hearing loss, the effects of his various service-connected symptoms have not resulted in his not being able to work.  Consequently, the preponderance of the evidence is against this claim.


ORDER

Entitlement to an initial disability rating of 70 percent for service-connected psychiatric disability, effective September 21, 2006, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating higher than 70 percent for service-connected psychiatric disability is denied.

Entitlement to a TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


